DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 06/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,296,187 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-4 and 6-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a semiconductor device, comprising: 
first and second terminals formed on a fin region; 
a self-aligned contact (SAC) formed on the first terminal, wherein the SAC comprises a first silicon carbide material doped with oxygen; 
a seal layer formed between the first and second terminals, wherein the seal layer comprises a second silicon carbide material doped with oxygen; 
a spacer on the first terminal and on the fin region; 
a contact etch stop layer (CESL) on the second terminal; and 
an air gap surrounded by the seal layer, the spacer, and the CESL.

Claim 11 recites a semiconductor device, comprising: 
a gate structure on a fin region, comprising: 
a gate electrode; and 
a self-aligned contact (SAC) formed on the gate electrode, wherein the SAC comprises a first silicon carbide material doped with oxygen; 
a spacer in contact with the gate structure; 
a source/drain (S/D) contact; 
a contact etch stop layer (CESL) in contact with the S/D contact; 
a seal layer comprising a second silicon carbide material doped with oxygen, wherein the seal layer further comprises: 
a first portion between the gate structure and the S/D contact; and 
a second portion on top surfaces of the SAC and the S/D contact; and 
an air gap surrounded by the seal layer, the spacer, and the CESL.

Claim 16 recites a method for forming a semiconductor device, comprising: 
forming an opening over a top surface of a substrate and between first and second terminals of the semiconductor device; 
depositing a silicon carbide material in the opening and between the first and second terminals, wherein a pocket of air is entrapped in the opening surrounded by the silicon carbide material, the first and second terminals, and the substrate; 
performing an oxygen anneal process on the silicon carbide material; and 
depositing a dielectric layer on a top surface of the silicon carbide material and top surfaces of the first and second terminals.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

US Patent No. 9,608,065 (“Bergendahl”), US PG Pub 2019/0378909 (“Cheng”), US PG Pub 2019/0296123 (“Lee”) and US Patent No. 10,832,962 (“Cheng’962) are cited as being examples of relevant references in the art. Together, the references disclose various embodiments for a gate stack having air gaps in sidewall spacers, wherein the air gaps are sealed using SiC:O. However, the references do not disclose, or suggest, a self-aligned contact on the gate/terminal wherein the self-aligned contact also comprises SiC:O. A search of other, relevant references show that SiC:O has been used as a gate capping material but these references do not disclose, or suggest, the use of SiC:O as both a sealing layer and a capping layer. Furthermore, while the references of record suggest the use of SiC:O as a sealing layer, the references do not arrive at such a device by the method detailed by Applicant in Claim 16. 
A search of other, relevant references does not show Applicant’s method to be anticipated or obvious. Claims 2-4, 5-10, 12-15 and 17-21 depend one of Claims 1, 11 or 16 and are allowable for at least the reasons above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818